Exhibit 99.1 FOR IMMEDIATE RELEASE AML COMMUNICATIONS REPORTS FISCAL YEAR 2 Company to Host Conference Call Today at 1:00 PM PT CAMARILLO, California, November 3, 2010 AML Communications, Inc. (AMLJ.OB) today announced results for the second quarter ended September 30, 2010.Net sales for the second quarter were $3.8 million, compared to $4.5 million for the quarter ended September 30, 2009.Net income for the quarter was $189,000, or $0.02 per share, compared to $486,000, or $0.05 per share for the quarter ended September 30, 2009. CEO Commentary on Significant Events In preparation for production launch of a $3.7 million order announced earlier in this year, and with expectations that the product will require an increase of 50% in production level for each of the following four years, we decided to invest in efficiency and cost savings improvements, and start production upon conclusion of significant preparatory work. At this time preparatory work is complete and production is scheduled to commence in Q4 of this Fiscal Year. This has contributed to lower revenues on a comparison basis to the same period last year. Although spot booking reductions during Q1 were an additional contributor to lower revenues, the level of spot bookings has in the meantime reached above average levels. During the quarter, we also invested in increased engineering activity associated with initial production on a new program with yearly expectation of above a $1.0 million production level. This has contributed to a temporary reallocation of resources that on a comparison basis resulted in a reduction in production revenues. Looking forward, the backlog stands at approximately $8.0 million compared with $7.2 Million at the same time last year. During the quarter we continued to invest in development of products for our wholly owned subsidiary, CalMMICs (www.calmmics.com). CalMMICs expects to launch its first product prior to this calendar year end. 5 At the corporate level, brisk activity is supporting expectations that the association with our bankers, C. K. Cooper and Company, will generate horizontal expansion opportunities and increase in the top line. All said, we are pleased with the performance we achieved this quarter, and with our increased cash position that will serve us well to address future growth. Second Quarter Fiscal 2011 Financial Results Summary (Unaudited) AML second quarter net sales decreased 15 percent to $3.8 million, compared with $4.5 million for the quarter ended September 30, 2009. Net income decreased 61 percent to $189,000, or $0.02 per share, compared with $486,000, or $0.05 per share, a year ago. Gross margin for the quarter was 45% compared with 51% for the same period last year. Balance Sheet Overview AML ended the second fiscal quarter of 2011 with a strong financial position including $4.5 million in cash, $9.9 million in working capital, and total stockholders’ equity of $15.9 million. Conference Call A conference call to discuss the quarter’s results is scheduled for today, November 3, 2010, at 1:00 p.m. Pacific Time/4:00 p.m. Eastern Time. The conference call dial-in number is (877) 212-8197 for domestic participants and (816) 249-4432 for international participants. The Conference ID number is 22330054. A recording of the call will be available for playback through the Company’s website, http://www.amlj.com/ir.html, after 6:00 AM Pacific Time on Thursday, November 4, 2010. About AML Communications AML Communications is a designer, manufacturer, and marketer of microelectronic assemblies for the defense industry. Its key customers include Raytheon, Lockheed Martin, Northrop Grumman, L-3 Communications, BAE, and others. The Company’s extensive range of microwave products can be found in leading defense projects. For more information, visit www.amlj.com. 6 Forward-Looking Statements This press release contains forward-looking statements made in reliance upon the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Forward-looking statements include, but are not limited to, the Company’s views on future profitability, commercial revenues, market growth, capital requirements, new product introductions, and are generally identified by words such as ``thinks,’’ ``anticipates,’’ ``believes,’’ ``estimates,’’ ``expects,’’ ``intends,’’ ``plans,’’, “schedules”,and similar words.Forward-looking statements are not guarantees of future performance and are inherently subject to uncertainties and other factors which could cause actual results to differ materially from the forward-looking statements. These factors and uncertainties include: reductions or cancellations in orders from new or existing customers; success in the design of new products; the opportunity for future orders from domestic and international customers including, in particular defense customers; general economic conditions; the limited number of potential customers; variability in gross margins on new products; inability to deliver products as forecast; failure to acquire new customers; continued or new deterioration of business and economic conditions in the wireless communications industry; and intensely competitive industry conditions with increasing price competition.The Company refers interested persons to its most recent Annual Report on Form 10-K and its other SEC filings for a description of additional uncertainties and factors that may affect forward-looking statements. Forward-looking statements are based on information presently available to senior management, and the Company has not assumed any duty to update its forward-looking statements. Contacts: Jacob Inbar President and Chief Executive Officer AML Communications, Inc (805) 388-1345, Ext. 201 7 AML COMMUNICATIONS, INC. & SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Month Periods Ended Six Month Periods Ended September 30, September 30, September 30, September 30, Net sales $ Cost of goods sold Gross profit Operating expenses: Selling, general & administrative Research and development Total operating expenses Income from operations Other Income (Expense) Gain on sale of property & equipment - - - Interest & other expense ) Total other income (expense) Income before provision for income taxes Provision for income taxes Net income $ Basic earnings per common share $ Basic weighted average number of shares of common stock outstanding Diluted earnings per common share $ Diluted weighted average number of shares of common stock outstanding 8 AML COMMUNICATIONS, INC. & SUBSIDIARY CONSOLIDATED BALANCE SHEETS (UNAUDITED) As on September 30, 2010 As on March 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Note receivable - Prepaid expenses Deferred tax asset - current Total current assets Property and equipment, at cost Less: Accumulated depreciation ) ) Property and equipment, net Deferred tax asset – Non current Intangible Assets: Technologies, net Patents, net Customer relationship, net Trademarks and brand names Total intangible assets Deposits Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Line of credit $ $ Accounts payable Current portion of notes payable and capital lease obligation Accrued expenses: Accrued payroll and payroll related expenses Other accrued liabilities Total current liabilities Long term notes payable Capital lease obligations, net of current portion Line of credit, net of current portion - Commitments and contingencies Stockholders’ Equity: Common stock, $0.01 par value: 15,000,000 shares authorized; 10,805,865and 10,680,915 shares issued and outstanding at September 30, 2010 and March 31, 2010, respectively. 38,600 shares held in treasury as of September 30, 2010 108,000 Capital in excess of par value Retained earnings Treasury stock – 38,600 shares of treasury stock held ) ) Total stockholders equity Total Liabilities and stockholders’ equity $ $ 9
